Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 1 of 15
                                                                  Exhibit 1
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 2 of 15
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 3 of 15
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 4 of 15
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 5 of 15
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 6 of 15
Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 7 of 15
            Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 8 of 15

   [CERTIFIED TRANSLATION]

                 CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 1 of 7

                                  COMMONWEALTH OF PUERTO RICO
                                    COURT OF FIRST INSTANCE
                                  SUPERIOR COURT, CAGUAS PART

    YARACNE CARRASQUILLO CALDERON                       CIVIL CASE NO.

    Plaintiff                                           SUBJECT

    V.                                                  COLLECTION OF SEVERANCE FOR WRONGFUL
                                                        DISCHARGE (PUBLIC LAW NO. 80);
    MERCK, SHARP & DOHME (I.A.) LLC                     SUMMARY PROCEDURE UNDER PUBLIC LAW
                                                        NO. 2 OF OCTOBER 17, 1961, AS
    Defendant                                           AMENDED (32 LPRA 3118, ET SEQ)


                                          C O M P L A I N T

   TO THE HONORABLE COURT:

         Comes   now   the   plaintiff,    Yaracne      Carrasquillo     Calderón,   through     the

   undersigned legal counsel, and very respectfully states, alleges, and prays:

   I. NEED FOR THIS ACTION
   The plaintiff files this action pursuant to the provisions of Public Law No. 80

   of May 30, 1976, as amended, (29 L.P.R.A. 185a et seq.) (“Public Law 80”)

   concerning     wrongful    discharge.    The   Plaintiff       was   hired   before   the   Labor

   Transformation and Flexibility Act of 2017, Public Law No. 4 of 2017, took

   effect. In accordance with Art. 4.3 of Public Law No. 4 of 2017, the compensation

   to which the Plaintiff is entitled for being wrongfully discharged, “shall be

   calculated using the laws that were in effect prior to the enactment of the

   Labor Transformation and Flexibility Act.” We hereby invoke the provisions of

   the summary procedure established by Public Law No. 2 of 1961, 32 LPRA 3118, et

   seq.

   II.     PARTIES

1. Yaracne Carrasquillo Calderón (hereinafter “the plaintiff”) is of legal age,

   single, a property owner and resident of Urbanización Bosque Llano, #534 Jaguey

   Street, San Lorenzo, P.R. 00754.

2. The defendant, Merck Sharp & Dohme (I.A.) LLC (hereinafter “Merck”) is a foreign

   for-profit corporation authorized to conduct business in Puerto Rico, with the


                                                  -1-
              Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 9 of 15

     [CERTIFIED TRANSLATION]

                   CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 2 of 7

     capacity to sue and be sued. Merck is dedicated to manufacturing and selling

     drugs, and operates a plant in Las Piedras, Puerto Rico. Its known address is

     PRIDCO Industrial Park, State Road #183, Las Piedras, P.R. 00771. Its registered

     agent is Cesar Simich, whose address is #370 Fabril Street, Carolina, Puerto

     Rico. At all times relevant to the facts alleged in this Complaint, the defendant

     was the plaintiff’s employer.

     III. VENUE AND GENERAL ALLEGATIONS
3. In accordance with Rule 3.5 of the Rules of Civil Procedure of 2009, the Caguas

     Courtroom of the CFI has proper venue to consider this Complaint inasmuch as the

     plaintiff performed her work within the jurisdiction of Caguas and this is a

     labor and employment claim for wages.

4. At all times relevant to the facts alleged in this Complaint, Merck was the
     owner    and/or    operator    of   a   plant   dedicated,    among    other   things,    to   the

     manufacturing of drugs, located in the Municipality of Las Piedras, Puerto Rico.

5. The plaintiff began to work for Merck’s legal predecessor (Schering Plough), an
     entity that manufactured and sold drugs, on December 26, 2001.

6. The plaintiff was a Schering Plough employee, without interruption, from December
     26, 2001, until Schering Plough sold and/or transferred the operations of said

     plant to Merck on or around the year 2011. When Schering Plough transferred or

     sold the operation of the Las Piedras plant to Merck, the plaintiff continued

     to work at said plant in the same position that she held with Schering Plough

     and/or to carry out the same duties, thus becoming a Merck employee.

7. According to information and belief, on or around the year 2011, Merck 1 acquired
     and/or became the owner and/or operator of the Las Piedras plant, having acquired

     it from its previous owner or operator, Schering Plough. After acquiring said

     plant, Merck continued to operate it for the purpose of manufacturing and selling




1
    According to the records of the Department of State, on December 19, 2013, Merck Sharp & Dohme (I.A.)
    Corp. became a limited liability company and changed its name to Merck Sharp & Dohme (I.A.) LLC.




                                                     -2-
            Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 10 of 15

   [CERTIFIED TRANSLATION]

                CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 3 of 7

   drugs.

8. After acquiring said plant, Merck continued to operate it with basically the
   same equipment, machinery, and inventory; producing basically the same products

   and/or providing the same services that Schering Plough used to provide.

9. Article 6 of Public Law No. 80, as amended, (29 L.P.R.A § 185f) which was in
   force and effect at the time when Merck acquired the Las Piedras plant, states

   the following:

   “In the case of the transfer of an operating business, if the new acquirer
   continues to use the services of the employees who were working with the former
   owner, said employees shall be credited with the time they have worked in the
   business under former owners. In the event that the new acquirer chooses not to
   continue with the services of all or any of the employees and hence does not
   become their employer, the former employer shall be liable for the compensation
   provided herein, and the acquirer shall withhold the corresponding amount from
   the sales price stipulated for the transaction. In the event that he discharges
   them without just cause after the transfer, the new owner shall be liable for
   any benefit which may accrue to the employee laid off hereunder, and a lien shall
   be placed on the business sold, to answer for the amount of the claim.” (Underline
   ours)

10. In keeping with Article 6 cited above, by acquiring the referenced Las Piedras
   plant and continuing to use the services of the plaintiff, Merck became bound to

   credit the plaintiff with the time that she had been working in the business

   “under former owners”.

11. The plaintiff began to work indefinitely for the former owners of the business
   that Merck operates at the Las Piedras plant on December 26, 2001, and was

   employed and worked uninterruptedly at said plant from that date until this past

   30th of April, 2021, when Merck suddenly discharged her without just cause.

12. Pursuant to Article 6 of Public Law No. 80, in addition to the time that the
   plaintiff worked for Merck, she must be credited with the time that she worked

   for the former owners of the business, which amounts to a total of 19 years of

   employment.

13. The plaintiff was discharged for supposedly committing a violation of the
   manufacturing practices consisting of using some post-it notes that were provided

   to her by her immediate supervisor.



                                            -3-
          Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 11 of 15

   [CERTIFIED TRANSLATION]

                CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 4 of 7

14. The plaintiff used the post-it notes with the knowledge and consent, expressed
   or   implied,   of   her   immediate   supervisor,   Mr.   David   González,   to   jot   down

   information about some lots with which she was working. This happened during a

   period of time when the plaintiff was managing an extremely high workload (lots),

   well beyond the normal volume.

15. The violation with which the defendant is charging the plaintiff, if it was
   committed, did not cause economic damages and/or losses to the company, since

   the plaintiff’s work with the referenced lots was performed correctly.

16. The violation with which the defendant is charging the plaintiff, if it was
   committed, was not malicious and does not imply dishonesty on the part of the

   plaintiff.

17. In the alternative, regardless of what Merck’s regulations and/or work standards
   may state, the violation with which the defendant is charging the plaintiff does

   not warrant the drastic sanction of discharge, especially when the plaintiff has

   a pristine employment record, without previous warnings or conduct that is

   contrary to Merck’s standards and/or best interests.

18. In the alternative, regardless of what Merck’s regulations and/or work standards
   may state, in light of the plaintiff’s work evaluations and her record, the

   drastic sanction of discharge is inconsistent with the progressive discipline

   policy contained in said regulations.

19. In the alternative, regardless of what Merck’s regulations and/or work standards
   may state, the violation with which the defendant is charging the plaintiff was

   committed with the consent of the plaintiff’s immediate supervisor, Mr. David

   González, who gave the plaintiffs the referenced post-it notes, being fully aware

   of how the plaintiff would use them. In other words, the conduct that the defendant

   is attributing to the plaintiff was expressly or implicitly authorized by her

   immediate supervisor, which constituted approval by the latter of the practice

   by the plaintiff that the employer now intends to use to justify her discharge.




                                               -4-
         Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 12 of 15

   [CERTIFIED TRANSLATION]

              CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 5 of 7

20. In the alternative, regardless of what Merck’s regulations and/or work standards
   may state, the defendant applied said regulations to the plaintiff inconsistently

   and/or capriciously and arbitrarily, and/or the application of the regulations in

   this case against the plaintiff is contrary to the defendant’s own acts, inasmuch

   as it fosters, allows, and/or induces the practice with which it justifies the

   plaintiff’s discharge.

21. While the plaintiff was an employee of the defendant, she carried out her duties
   responsibly and properly, always looking out for the best interests of the company.

   While she was an employee of the defendant, the plaintiff did not receive any

   written or verbal warnings about the performance of her work and/or for deficient

   performance.

22. At the time of her discharge, the plaintiff held the position of microbiologist,
   and carried out the duties of said position.

23. The plaintiff was discharged without just cause and/or for reasons that do not
   constitute just cause pursuant to the applicable provisions of Public Law No. 80.

   IV. FIRST CAUSE OF ACTION: CLAIM FOR SEVERANCE UNDER PUBLIC LAW NO. 80 OF MAY
        30, 1976, AS AMENDED

24. The plaintiff repeats and re-alleges each one of the preceding paragraphs as if
   they were literally set forth herein.

25. The plaintiff was an employee who worked for the defendant under a contract for
   an indefinite period of time.

26. The plaintiff was discharged without just cause, as said term is defined in
   Public Law No. 80 of May 30, 1976, as amended, for which reason the plaintiff is

   entitled to receive the severance compensation established by said law.

27. Pursuant to Article 6 of Public Law No. 80, for the purpose of calculating the
   severance to which the plaintiff is entitled, the defendant [sic] has the right

   to be credited with the time that she worked for the former owners of the Las

   Piedras plant that was acquired by Merck. She also has the right to be credited

   with the time during which she was employed by Merck after said entity acquired



                                           -5-
         Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 13 of 15

   [CERTIFIED TRANSLATION]

              CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 6 of 7

   the Las Piedras plant. In accordance with Article 6 of Public Law No. 80, this

   totals 19 years.

28. The Plaintiff was hired before the Labor Transformation and Flexibility Act of
   2017, Public Law No. 4 of 2017, took effect. In accordance with Art. 4.3 of Public

   Law No. 4 of 2017, the compensation to which the Plaintiff is entitled for being

   wrongfully discharged, “shall be calculated using the laws that were in effect

   before the Labor Transformation and Flexibility Act took effect.”

29. Pursuant to the provisions of Articles 1 (a) and (b) of Public Law No. 128 of
   October 7, 2005, the severance compensation to which the plaintiff is entitled is

   equal to the equivalent of 6 months of wages at the highest amount earned during

   her last three years of employment, plus an additional compensation equal to the

   equivalent of three (3) weeks of wages for every year that the plaintiff worked

   for the defendant.

30. The highest annual salary earned by the plaintiff during the 3 years preceding
   her discharge was $60,953 (in the year 2019); thus, pursuant to the provisions of

   Article 1 of Public Law No. 80 of May 30, 1976, as amended (29 L.P.R.A. 1859 et

   seq.), she is entitled to severance in the amount of $97,278. Additionally, she

   is entitled to late payment interest at the legally-established rate, from the

   date of discharge and, in the alternative, from the date of filing of this legal

   claim, on the amount of said severance.

   V.   SECOND CAUSE OF ACTION: ATTORNEY’S FEES

31. The plaintiff repeats and re-alleges each one of the preceding paragraphs as if
   they were literally set forth herein.

32. Pursuant to the applicable laws and case authority, the defendant is liable for

   the payment of an additional sum to cover attorney’s fees, equivalent to 25% of

   the base compensation granted to the plaintiff.

33. The provisions of the summary procedure provided by Public Law No. 2 of 1961, 32
   LPRA 3118, et seq. and Article 4.12 of the Labor Transformation and Flexibility




                                           -6-
             Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 14 of 15

     [CERTIFIED TRANSLATION]

                    CG2021CV01344 02/06/2021 04:10:00 pm Entry No. 1 Page 7 of 7

     Act, Public Law No. 4 of 2017, are hereby invoked.

     VI. PRAYER
      WHEREFORE, the plaintiff requests that the Complaint be Granted and that Judgment

      be entered ordering the defendant, Merck Sharp & Dohme (I.A.) LLC, Inc., to pay

      the following:

                      a) A sum corresponding to the severance for wrongful discharge, to
      be calculated pursuant to the provisions of Article 1 of Public Law No. 128 of

      October 7, 2005, which is calculated at the amount of $97,278;

                      b) Attorney’s fees in an amount no smaller than 25% of the severance
      compensation granted to the plaintiff;

                      c)    The expenses and costs of the proceedings;

                      d) Late payment interest on the amount granted in the Judgment,
      from the effective date of discharge or, in the alternative, from the date of

      filing of this Complaint;

                      e) That this claim be heard in accordance with the provisions of
      the summary procedure provided by Public Law No. 2 of 1961, 32 LPRA 3118, et

      seq. and Article 4.12 of the Labor Transformation and Flexibility Act, Public

      Law No. 4 of 2017.

                      f) Any other legal remedy that is fair and reasonable. In San Juan,
      Puerto Rico, on June 2, 2021.

                                                       S:/Carlos J. Morales Bauzá
                                                       CARLOS J. MORALES BAUZA
                                                       Atty. Registry No. 8353
                                                       ROSSELLO & MORALES, C.S.P.
                                                       262 Uruguay Street
                                                       Altagracia Condominium Ste. C3-C4
                                                       San Juan, Puerto Rico 00917- 2017
                                                       Tel.: (787)616-5164
**NOTE**                                               carlosjmoralesbauza@gmail.com
In accordance with the applicable
provisions of Public Law No. 2, 1961, This
Complaint is exempted from the payment
of fees.




                                                 -7-
                 Case 3:21-cv-01303-SCC Document 1-1 Filed 06/24/21 Page 15 of 15


CERTIFICATE OF TRANSLATION
SPANISH TO ENGLISH

DOCUMENT: Summons, Proof of Service, and Complaint in Civil Case No. CG2021CV01344 Yaracne Carrasquillo Calderon vs. Merck,
Sharp & Dohme (I.A.) LLC (original Spanish document consisting of 9 pages)


The undersigned, Margot A. Acevedo Chabert, USCCI, hereby certifies that she has been actively engaged as a professional
translator and interpreter (English <> Spanish) certified by the Administrative Office of the United States Courts since 2006
(Certificate No. 06-001), that she has an MA in Translation from the University of Puerto Rico, and that to the best of her knowledge
and understanding, the attached document is a true and correct translation of the original text provided for translation.

In Milwaukee, WI, on June 17, 2021


Margot A. Acevedo Chabert, USCCI
